Case 7:21-cv-01865-VB Document 7 Filed 03/19/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JONTE ANDREW WUNNER,

Plaintiff,

 

-against-

21-CV-1865 (VB)

CHIEF H. SMITH; CAPTAIN J. GINTY;
LIEUTENANT C. BINI; SERGEANT C. ORDER OF SERVICE
ZAYAS; SERGEANT M. SHENE; CORPORAL
J. WILCOX; DEPUTY M. GORR; DEPUTY
SAWALL; DEPUTY S. CUNNINGHAM,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Sullivan County Jail, brings this pro se action under 42
U.S.C. § 1983, alleging that Defendants used excessive force against him and covered it up. By
order dated March 17, 2021, the Court granted Plaintiff’s request to proceed without prepayment
of fees, that is, in forma pauperis.'

DISCUSSION

A. Service on Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

 

! Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 
Case 7:21-cv-01865-VB Document 7 Filed 03/19/21 Page 2 of 4

Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the
summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is
proceeding IFP and could not have served the summons and complaint until the Court reviewed
the complaint and ordered that a summons be issued. The Court therefore extends the time to
serve until 90 days after the date the summons is issued. If the complaint is not served within that
time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d
56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of
time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the
[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the
Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time
within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants Chief H. Smith, Captain J. Ginty,
Lieutenant C. Bini, Sergeant C. Zayas, Sergeant M. Shene, Corporal J. Wilcox, Deputy M. Gorr,
Deputy Sawall, and Deputy S. Cunningham through the U.S. Marshals Service, the Clerk of
Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-
285 form”) for each of these defendants. The Clerk of Court is further instructed to issue a
summons and deliver to the Marshals Service all the paperwork necessary for the Marshals
Service to effect service upon these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

B. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff's Local Civil

2

 
Case 7:21-cv-01865-VB Document 7 Filed 03/19/21 Page 3 of 4

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Defendants must serve responses to these standard discovery requests.
In their responses, Defendants must quote each request verbatim.”

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Defendants Chief H. Smith, Captain J. Ginty, Lieutenant C. Bini, Sergeant C.
Zayas, Sergeant M. Shene, Corporal J. Wilcox, Deputy M. Gorr, Deputy Sawall, Deputy S.
Cunningham and deliver to the U.S. Marshals Service all documents necessary to effect service.

Local Civil Rule 33.2 applies to this action.

SO ORDERED.
Dated: March 19, 2021

White Plains, New York \/ il

VINCENT L. BRICCETTI
United States District Judge

 

 

2 If Plaintiff would like copies. of these discovery requests before receiving the responses

and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

 
Case 7:21-cv-01865-VB Document 7 Filed 03/19/21 Page 4 of 4

DEFENDANTS AND SERVICE ADDRESSES

Chief H. Smith

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Captain J. Ginty

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Lieutenant C. Bini

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Sergeant C. Zayas

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Sergeant M. Shene

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Corporal J. Wilcox

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Deputy M. Gorr

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Deputy Sawall

Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

Deputy S. Cunningham
Sullivan County Jail

58 Old Route 17

Monticello, New York 12701

 
